Notice of Allowance
This Notice of Allowance is in response to interview held on 12/17/2021.  Applicant’s Representatives agreed to the examiner filing the included Examiner Amendment during the interview.  
Claims 1, 3, 4, 7-10, 14, 17-19, and 23 are hereby allowed. 


Examiner Amendment
1. (Currently Amended)	An inventory management system for carrying out inventory management by using images of merchandise, comprising:
	a network; 
	an inventory management server being connected to the network;
	a user terminal being connected to the inventory management server via the network, the user terminal including a photographing device and a display device, wherein
	 
	 the photographing device of the user terminal is configured to capture, at the time of registering a merchandise to the inventory: 
a merchandise basic image of a merchandise, and
an identification information image that shows identifying information of the merchandise, 
the photographing device of the user terminal is configured to capture, at the time of requesting delivery of a delivery merchandise:
a delivery merchandise image of the delivery merchandise, 
the display device of the user terminal is configured to display the merchandise basic image, the identification information image and the delivery merchandise image and to function as an input device,
	the inventory management server includes a processor and a storage device storing a program, and when the program is executed, the processor is caused to function as:

		a delivery merchandise image acquisition unit which acquires, from the user terminal, the delivery merchandise image of the delivery merchandise or a merchandise similar to the delivery merchandise;
		a similar image discrimination unit which compares, for delivery of the merchandise, the acquired delivery merchandise image of the delivery merchandise with the merchandise basic image of merchandise stored in the storage device and determines a merchandise basic image of a merchandise similar to the delivery merchandise image; and
		a display control unit which causes the user terminal to display the determined merchandise basic image as a candidate delivery merchandise on the display device, and
	the storage device functions as an inventory data storage unit which stores the warehousing data of the merchandise and a delivery quantity of the delivery merchandise as inventory data, the inventory data corresponding to the merchandise basic image determined to be similar to the delivery merchandise image,
at the time of registering the merchandise, 
	the user terminal captures the merchandise basic image of the merchandise and the identification information image of the merchandise by using the photographing device and receives input of a registration quantity of the merchandise and a registration date of the merchandise by using the display device,
	the user terminal transmits, as the registration data of the merchandise, the merchandise basic image of the merchandise, the identification information image of the merchandise, the registration quantity of the merchandise and the registration date of the merchandise to the inventory management server, and
	upon receipt of the registration data of the merchandise from the user terminal by the registration data acquisition unit, the processor of the inventory management server causes the storage device to store the received registration data of the merchandise in the inventory data, and
at the time of requesting the delivery of a delivery merchandise,
	the user terminal captures the delivery merchandise image of the delivery merchandise by using the photographing device,

	upon receipt of the delivery merchandise image from the user terminal by the delivery merchandise image acquisition unit, the processor of the inventory management server causes the similar image discrimination unit to perform the comparison and determination of the merchandise basic image of the candidate delivery merchandise similar to the delivery merchandise image, 
	upon completion of the comparison and the determination of the merchandise basic image by the similar image discrimination unit, the display control unit transmits the determined merchandise basic image of the candidate delivery merchandise to the user terminal to be displayed thereon, 
	the user terminal receives an input of a delivery quantity of the candidate delivery merchandise by using the display device and transmits the delivery quantity of the candidate delivery merchandise to the inventory management server,
	upon receipt of the delivery quantity of the candidate delivery merchandise from the user terminal, the processor of the inventory management server causes the storage device to store the received delivery quantity of the candidate delivery merchandise in the inventory data, and
	the inventory management server performs a delivery process of the delivery merchandise based on the delivery quantity of the candidate delivery merchandise;
the display control unit has a list display mode to cause the user terminal to display a list of all of the merchandise basic image and the identification information image and a switching display mode to cause the user terminal to display either the merchandise basic image or identification information image and switch the displayed image to another image every time the displayed image is tapped or swiped;
wherein the processor of the inventory management server is caused to also function as:
a time limit management unit which, when the merchandise basic image or the identification information image is transmitted to the user terminal, if a predetermined time limit set to corresponding merchandise has reached a predetermined threshold, causes the user terminal to superimpose and display such notice as a particular shape and color on top of and covering at least one of the merchandise basic image or the identification information image.

	2. (Cancelled)	

	3. (Previously Presented)	The inventory management system according to claim 1,  wherein the processor of the inventory management system is caused to also function as:
	an identification information text processing unit which converts the identification information included in the identification information image into text data by image analysis and causes the inventory data storage unit to store the identification information as the inventory data in association with the merchandise basic image.

	4. (Currently Amended)	An inventory management system for carrying out inventory management by using images of merchandise, comprising: 
	a network; 
	an inventory management server being connected to the network;
	a user terminal being connected to the inventory management server via the network, the user terminal including a photographing device and a display device, wherein
	the photographing device of the user terminal is configured to capture, at the time of registering a merchandise to the inventory: 
a merchandise basic image of a merchandise, and
an identification information image that shows identifying information of the merchandise, 
the photographing device of the user terminal is configured to capture, at the time of requesting delivery of a delivery merchandise:
a delivery merchandise image of the delivery merchandise, 
the display device of the user terminal is configured to display the merchandise basic image, the identification information image and the delivery merchandise image and to function as an input device,
	the inventory management server includes a processor and a storage device storing a program, the storage device functions as an inventory data storage unit which stores registration data of merchandises and a delivery quantity of merchandises as inventory data, and when the program is executed, the processor is caused to function as:

		a display control unit which causes the inventory data in the inventory data storage unit to be transmitted to the user terminal and causes the display device of the user terminal to display the inventory data in the inventory data storage unit as a candidate delivery merchandise, 
		an input section for receiving an input of a delivery quantity of the delivery merchandise from the user terminal; and
		a quantity management unit which acquires, as the delivery quantity, a number of taps or a number of clicks of the merchandise basic image or identification information image displayed on the user terminal and causes the inventory data storage unit to store the delivery quantity of the delivery merchandise as the inventory data in association with the merchandise basic image, 
at the time of registering the merchandise, 
	the user terminal captures the merchandise basic image of the merchandise and the identification information image of the merchandise by using the photographing device and receives input of a quantity of the merchandise and a registration date of the merchandise by using the display device,
	the user terminal transmits, as the registration data of the merchandise, the merchandise basic image of the merchandise, the identification information image of the merchandise, a registration quantity of the merchandise and a registration date of the merchandise to the inventory management server, and
	upon receipt of the registration data of the merchandise from the user terminal by the registration data acquisition unit, the processor of the inventory management server causes the storage device to store the received registration data of the merchandise in the inventory data, and
at the time of requesting the delivery of a delivery merchandise,
	the user terminal captures the delivery merchandise image of the delivery merchandise by using the photographing device and transmits the delivery merchandise image to the inventory management server,

	upon the determination of the merchandise basic image of the candidate delivery merchandise, the display control unit transmits the determined merchandise basic image of the candidate delivery merchandise to the user terminal to be displayed thereon, 
	upon receipt of the determined merchandise basic image of the candidate delivery merchandise from the inventory management server, the user terminal receives an input of the delivery quantity of the candidate delivery merchandise by receiving the number of taps or the number of clicks on the merchandise basic image of the candidate delivery merchandise displayed on the display device of the user termina and transmits the delivery quantity of the candidate delivery merchandise to the inventory management server,
	upon receipt of the delivery quantity of the candidate delivery merchandise from the user terminal, the processor of the inventory management server causes the quantity management unit  to store the received delivery quantity in the inventory data in the storage device, and
	the inventory management server processes a delivery of the candidate delivery merchandise to a customer based on the stored deliver quantity;
the display control unit has a list display mode to cause the user terminal to display a list of all of the merchandise basic image and the identification information image and a switching display mode to cause the user terminal to display either the merchandise basic image or identification information image and switch the displayed image to another image every time the displayed image is tapped or swiped;
wherein the processor of the inventory management server is caused to also function as:
a time limit management unit which, when the merchandise basic image or the identification information image is transmitted to the user terminal, if a predetermined time limit set to corresponding merchandise has reached a predetermined threshold, causes the user terminal to superimpose and display such notice as a particular shape and color on top of and covering at least one of the merchandise basic image or the identification information image.

	5. (Cancelled)	

	6. (Cancelled)	

	7. (Currently Amended)	An inventory management system for carrying out inventory management by using images of merchandise , comprising:
	a network; 
	an inventory management server being connected to the network;
	a user terminal being connected to the inventory management server via the network, the user terminal including a photographing device and a display device, wherein
	the photographing device of the user terminal is configured to capture, at the time of registering a merchandise to the inventory: 
a merchandise basic image of a merchandise, and
an identification information image that shows identifying information of the merchandise, 
the photographing device of the user terminal is configured to capture, at the time of requesting delivery of a delivery merchandise:
a delivery merchandise image of a delivery merchandise, 
the display device of the user terminal is configured to display the merchandise basic image, the identification information image and the delivery merchandise image and to function as an input device,
	the inventory management server includes a processor and a storage device storing a program, the storage device functions as an inventory data storage unit which stores registration data of merchandises and a delivery quantity of delivery merchandises as inventory data, and when the program is executed, the processor is caused to function as:
		a registration data acquisition unit which acquires, at the time of registering the merchandise, the registration data for the merchandise from the user terminal;
		a display control unit which causes the user terminal to display the inventory data in the inventory data storage unit as a candidate delivery merchandise; and
		a sales management unit which acquires the delivery quantity of a delivery merchandise and a sales unit price of the delivery merchandise displayed on the user terminal from the user terminal and causes the inventory data storage unit to store the delivery quantity 
at the time of registering the merchandise, 
	the user terminal captures the merchandise basic image of the merchandise and the identification information image of the merchandise by using the photographing device and receives input of a quantity of the merchandise and a registration date of the merchandise by using the display device,
	the user terminal transmits, as the registration data of the merchandise, the merchandise basic image of the merchandise, the identification information image of the merchandise, a registration quantity of the merchandise and a registration date of the merchandise to the inventory management server, and
	upon receipt of the registration data from the user terminal by the registration data acquisition unit, the processor of the inventory management server causes the storage device to store the received registration data in the inventory data, and
at the time of requesting the delivery of a delivery merchandise,
	the user terminal captures the delivery merchandise image of the delivery merchandise by using the photographing device and transmits the delivery merchandise image to the inventory management server, 
	upon receipt of the delivery merchandise image from the user terminal, the processor of the inventory management server determines the merchandise basic image of the candidate delivery merchandise based on the delivery merchandise image, 
	upon the determination of the merchandise basic image of the candidate delivery merchandise, the display control unit transmits the determined merchandise basic image of the candidate delivery merchandise to the user terminal to be displayed thereon, 
	upon receipt of the determined merchandise basic image of the candidate delivery merchandise from the inventory management server, the user terminal receives an input of the delivery quantity and the sales unit price of the candidate delivery merchandise and transmits the delivery quantity and the sales unit price of the candidate delivery merchandise to the inventory management server,
	upon receipt of the delivery quantity and the sales price unit of the candidate delivery merchandise from the user terminal, the processor of the inventory management server 
	the inventory management server processes a delivery of the candidate delivery merchandise to a customer based on the stored deliver quantity and sales unit price of the candidate delivery merchandise;
the display control unit has a list display mode to cause the user terminal to display a list of all of the merchandise basic image and the identification information image and a switching display mode to cause the user terminal to display either the merchandise basic image or identification information image and switch the displayed image to another image every time the displayed image is tapped or swiped;
wherein the processor of the inventory management server is caused to also function as:
a time limit management unit which, when the merchandise basic image or the identification information image is transmitted to the user terminal, if a predetermined time limit set to corresponding merchandise has reached a predetermined threshold, causes the user terminal to superimpose and display such notice as a particular shape and color on top of and covering at least one of the merchandise basic image or the identification information image.

	8. (Previously Presented)	The inventory management system according to claim 1,  wherein the processor of the inventory management server is caused to also function as:
	an ordering management unit which acquires the identification information image of merchandise to be ordered and an order quantity of the merchandise from the user terminal and causes an order data storage unit to store the order quantity as order data in association with the identification information image.

	9. (Previously Presented)	The inventory management system according to claim 1,  wherein the processor of the inventory management server is caused to also function as:
	a registration merchandise image extraction unit which extracts the merchandise basic image or identification information image for each merchandise type from the merchandise basic image or identification information image by image analysis if the merchandise basic image or identification information image acquired by the registration data acquisition unit includes multiple types of merchandise or multiple pieces of identification information.

	10. (Previously Presented)	The inventory management system according to claim 1,  wherein the processor of the inventory management server is caused to also function as:
	a delivery merchandise image extraction unit which extracts the delivery merchandise image for each merchandise type from the delivery merchandise image by image analysis if the delivery merchandise image acquired by the delivery merchandise image acquisition unit includes multiple types of merchandise.

	11-13. (Cancelled)

	14. (Previously Presented)	The inventory management system according to claim 4, wherein the processor of the inventory management system is caused to also function as:
	an identification information text processing unit which converts the identification information included in the identification information image into text data by image analysis and causes the inventory data storage unit to store the identification information as the inventory data in association with the merchandise basic image.

	15. (Cancelled)
.

	16. (Cancelled)	

	17. (Previously Presented)	The inventory management system according to claim 4, wherein the processor of the inventory management server is caused to also function as:
	an ordering management unit which acquires the identification information image of merchandise to be ordered and an order quantity of the merchandise from the user terminal and causes an order data storage unit to store the order quantity as order data in association with the identification information image.

	18. (Previously Presented)	The inventory management system according to claim 4, wherein the processor of the inventory management server is caused to also function as:


	19. (Previously Presented)	The inventory management system according to claim 7, wherein the processor of the inventory management system is caused to also function as:
	an identification information text processing unit which converts the identification information included in the identification information image into text data by image analysis and causes the inventory data storage unit to store the identification information as the inventory data in association with the merchandise basic image.

	20. (Cancelled)	

	21. (Cancelled)	

	22. (Cancelled)

	23. (Currently Amended)	The inventory management system according to claim 7, wherein the processor of the inventory management server is caused to also function as:
	a registration merchandise image extraction unit which extracts the merchandise basic image or identification information image for each merchandise type from the merchandise basic image or identification information image by image analysis if the merchandise basic image or identification information image acquired by the registration data acquisition unit includes multiple types of merchandise or multiple pieces of identification information.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687